           Case 1:17-cr-00163-LY Document 38 Filed 07/30/21 Page 1 of 2



PROB 12A
(7/93)


                         UNITED STATES DISTRICT COURT
                                        for
                              Western District of Texas
                           Report on Offender Under Supervision

Name of Offender: Plezher Shytwon Wooley                    Case Number: A-17-CR-163(01)-LY

Name of Sentencing Judicial Officer: Honorable Lee Yeakel, United States District Judge

Date of Original Sentence: April 20, 2018

Original Offense: Felon in Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1)

Original Sentence: Thirty-Six (36) months’ custody in the Bureau of Prisons followed by a three
(3) year term of supervised release; with the following special conditions: substance abuse
treatment, drug testing, abstain from the use of alcohol and all other intoxicants, mental health
treatment, take medications, obtain GED, and search condition; $100 special assessment
(satisfied).

Type of Supervision: Supervised Release        Date Supervision Commenced: October 10, 2019

Assistant U.S. Attorney: Mark Marshall      Defense Attorney: Jose I. Gonzalez-Falla(appointed)



                                PREVIOUS COURT ACTION

None

                              NONCOMPLIANCE SUMMARY

Violation of Mandatory Condition 3: “The defendant shall refrain from any unlawful use of a
controlled substance. The defendant shall submit to one drug test within 15 days of release on
probation or supervised release and at least two periodic drug tests thereafter (as determined by
the court), but the condition stated in this paragraph may be ameliorated or suspended by the
court if the defendant’s presentence report or other reliable sentencing information indicates low
risk of future substance abuse by the defendant.”

Nature of Non-compliance: On June 22, 2021 the defendant submitted a urinalysis that tested
positive for marijuana. The defendant denied the use of any marijuana and disclosed he used an
electronic cigarette with CBD oil.
            Case 1:17-cr-00163-LY Document 38 Filed 07/30/21 Page 2 of 2




Plezher Shytwon Wooley
Report on Offender Under Supervision
Page 2

U.S. Probation Officer Action: It is respectfully recommended that no action be taken at this
time. The defendant has been admonished for his poor decision making and will be subject to
increased random drug testing. The probation office will continue to monitor the defendant’s
progress and will notify the Court of any further violations.

Approved:                                         Respectfully submitted,




Hector J. Garcia                                  Miguel Rodriguez
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  Date: July 30, 2021


THE COURT ORDERS:

[X] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other


                                                  __________________________
                                                  Honorable Susan Hightower
                                                  United States Magistrate Judge

                                                         July 30, 2021
                                                  Date: _______________
